DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 15, 16, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blissenbach et al. (US 2010/0237735 A1).
RE claim 1, Blissenbach teaches a permanent magnet motor 100 (Fig.1) comprising: a rotor assembly 106 configured to be rotatable relative to a stator 101, wherein: the rotor assembly 106 has a plurality of magnet pockets (where magnets 110,112 being arranged) and segmented permanent magnets 14, each of the segmented permanent magnets 140 comprising a plurality of magnet segments 110, 112, which include one or more magnet segments 110, 112 of each of the segmented permanent magnets 140 having different magnetic material from another or other magnet segments (see ¶ 12) of each of the segmented permanent magnets 140, is disposed in each of the magnet pockets of the rotor assembly 106; and a pair of adjacent two of the segmented permanent magnets 140, disposed substantially symmetrically to each other (Fig.1), each of the segmented permanent magnets 140 comprising the plurality of magnet segments 110, 112, forms one pole (110, 112), wherein an air gap 125 is disposed between an inner surface of one of the magnet pockets and an outer surface of the one or more of the magnet segments 110, 112 positioned at opposite ends of each of the segmented permanent magnets 140 (Fig.1).

RE claim 2/1, Blissenbach teaches each of the segmented permanent magnets 140 is segmented in a circumferential direction (Fig.1).

RE claim 3/1, Blissenbach teaches the one or more magnet segments of each of the segmented permanent magnets comprise magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (see ¶ 112 for magnets 112 is made of NdFeB and magnets 110 are made of ferrite material which essentially the same as the magnet disclosed in the instant application specification ¶ 40 and 41. Further, rare earth magnet would necessary has higher coercivity than ferrite magnet).

RE claim 4/1, Blissenbach teaches the one or more magnet segments (110, 112) of each of the segmented permanent magnets comprise magnetic material operable at a higher temperature than the another or other magnet segments of each of the segmented permanent magnets 140 (see ¶ 112 for magnets 112 is made of NdFeB and magnets 110 are made of ferrite material which essentially the same as the magnet disclosed in the instant application specification ¶ 40 and 41. Therefore, the one material would necessary be operable at a higher temperature than the another or other magnet segments of each of the segmented permanent magnets).

RE claim 5/1, Blissenbach teaches the one or more magnet segments of each of the segmented permanent magnets comprise rare earth permanent magnet (¶ 12) or high energy density magnet.

RE claim 6/1, Blissenbach teaches the one or more magnet segments of each of the segmented permanent magnets comprise samarium cobalt (Sm-Co) magnet, Ferrite or neodymium iron boron (Nd-Fe-B) magnet (¶ 12).

RE claim 9/1, Blissenbach teaches the one or more magnet segments 112 of each of the segmented permanent magnets 140, comprising magnetic material having higher coercivity than the another or other magnet segments 110 of each of the segmented permanent magnets 140, is smaller than the another 110 or other magnet segments of each of the segmented permanent magnets 140, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets 140 (see Fig.1 and ¶ 12).

RE claim 10/1, Blissenbach teaches the one or more magnet segments 110 of each of the segmented permanent magnets 140, having high temperature magnetic material, is smaller than the another 112 or other magnet segments of each of the segmented permanent magnets 140, having lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (Fig.1 and ¶ 12).

RE claim 15/1, Blissenbach teaches a width (along X-direction) of the one or more magnet segments 112 of each of the segmented permanent magnets 140, comprising magnetic material having higher coercivity than the another 110 or other magnet segments of each of the segmented permanent magnets 140, is shorter than a width (along X-direction) of the another or other magnet segments 110 of each of the segmented permanent magnets 140, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets 140 (Fig.1).

RE claim 16/1, Blissenbach teaches a width (along X-direction) of the one or more magnet segments 110 of each of the segmented permanent magnets 140, having high temperature magnetic material, is shorter than a width (along X-direction) of the another or other magnet segments 110 of each of the segmented permanent magnets 140, having lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material.

[AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    701
    965
    media_image1.png
    Greyscale


RE claim 18/1, Blissenbach teaches the one or more magnet segments 112 of each of the segmented permanent magnets 140 include high temperature magnetic material and the another or other magnet segments 110 of each of the segmented permanent magnets 140 include lower temperature magnetic material to reduce torque ripple and/or improve demagnetization (intended use and/or functional language, because Blissenbach teaches the same material as claimed, such magnets disclosed by Blissenbach is capable of performing the same as claimed).

RE claim 21/1, Blissenbach teaches each of the segmented permanent magnets 112, 110 is a bar shape (Fig.1).

RE claim 22/1, Blissenbach teaches one or more other air gaps 125 or one or more non-magnetic materials are disposed between the pair of adjacent two of the segmented permanent magnets 140 forming one pole (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blissenbach in view of Gao et al. (US 2019/0068008 A1).
RE claim 7/1, Blissenbach has been discussed above. Blissenbach does not teach the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, are disposed at opposite ends of each of the segmented permanent magnets, and the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, are disposed in a middle of each of the segmented permanent magnets.
Gao teaches one or more magnet segments 104a of each of the segmented permanent magnets M2, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (see ¶ 26 for NdFeB rare earth magnet), are disposed at opposite ends of each of the segmented permanent magnets 100, and the another 102 or other magnet segments (102) of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (see ¶ 26 for low grade material), are disposed in a middle of each of the segmented permanent magnets 100, doing so would increase efficiency of the device (¶ 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blissenbach by having the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, are disposed at opposite ends of each of the segmented permanent magnets, and the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, are disposed in a middle of each of the segmented permanent magnets, as taught by Gao, for the same reasons as discussed above.

RE claim 8/1, Blissenbach has been discussed above. Blissenbach further teach the one or more magnet segments 112 of each of the segmented 140, have high temperature magnetic material, the another 110 or other magnet segments of each of the segmented permanent magnets 140 (see ¶ 112 for magnets 112 is made of NdFeB and magnets 110 are made of ferrite material which essentially the same as the magnet disclosed in the instant application specification ¶ 40 and 41. Therefore, the one material would necessary be operable at a higher temperature than the another or other magnet segments of each of the segmented permanent magnets), have lower temperature magnetic material, and the high temperature magnetic material is operable at a higher temperature than the lower temperature magnetic material (see ¶ 112 for magnets 112 is made of NdFeB and magnets 110 are made of ferrite material which essentially the same as the magnet disclosed in the instant application specification ¶ 40 and 41. Therefore, the one material would necessary be operable at a higher temperature than the another or other magnet segments of each of the segmented permanent magnets).
Blissenbach does not teach the one ore more magnets are disposed opposite ends of the segmented permanent magnet and the other magnet disposed in a middle of each of the segment permanent magnet.
Gao teaches one or more magnet segments 104a, 10b disposed opposite ends of the segmented permanent magnet 102 and the other magnet 102 disposed in a middle of each of the segment permanent magnet (Fig.1A), doing so would increase efficiency of the device (¶ 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blissenbach by having the one ore more magnets are disposed opposite ends of the segmented permanent magnet and the other magnet disposed in a middle of each of the segment permanent magnet, as taught by Gao, for the same reasons as discussed above.

RE claim 11/1, Blissenbach has been discussed above. Blissenbach does not teach a length of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is shorter than a length of the another or other magnet segments of the segmented permanent magnet, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets.
Gao teaches a length (0.05) of the one or more magnet segments 104a of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets (¶ 26), is shorter than a length (0.9) of the another or other magnet segments 102 of the segmented permanent magnet 100, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (Fig.1A).
Gao further suggests that length/width of magnet can be adjusted (¶ 38 and Figs.1A, 1B) to optimize magnetic flux density (Fig.3 and ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blissenbach by having a length of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is shorter than a length of the another or other magnet segments of the segmented permanent magnet, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, as taught by Gao, for the same reasons as discussed above.

Claim 12/1 is rejected for same reason as claim 11/1.

RE claim 13/1, Blissenbach has been discussed above. Blissenbach does not teach a width of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is identical to a width of the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets.
Gao teaches a width of the one or more magnet segments 104a of each of the segmented permanent magnets 100, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is identical to a width of the another or other magnet segments 102 of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets (Fig.1A).
Gao further suggests that length/width of magnet can be adjusted (¶ 38 and Figs.1A, 1B) to optimize magnetic flux density (Fig.3 and ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blissenbach by having a width of the one or more magnet segments of each of the segmented permanent magnets, comprising magnetic material having higher coercivity than the another or other magnet segments of each of the segmented permanent magnets, is identical to a width of the another or other magnet segments of each of the segmented permanent magnets, comprising magnetic material having lower coercivity than the one or more magnet segments of each of the segmented permanent magnets, as taught by Gao, for the same reasons as discussed above.

Claim 14/1 is rejected for same reason as claim 13/1.

RE claim 19, Blissenbach teaches a permanent magnet motor 100 (Fig.1) comprising: a rotor assembly 106 configured to be rotatable relative to a stator 101, wherein the rotor assembly 106 defines a plurality of magnet pockets and segmented permanent magnets 140, each of the segmented permanent magnets 140 comprising edge magnet segments 112 disposed at and end of the segmented permanent magnet 140 and one or more middle magnet segments 110, is disposed in each of the magnet pockets of the rotor assembly, and the edge magnet segments 112 of the segmented permanent magnet include high temperature magnetic material (see ¶ 112 for magnets 112 is made of NdFeB and magnets 110 are made of ferrite material which essentially the same as the magnet disclosed in the instant application specification ¶ 40 and 41. Further, rare earth magnet would necessary has higher coercivity than ferrite magnet) and the one or more middle magnet segments 110 include lower temperature magnetic material to reduce torque ripple and/or improve demagnetization (intended use); and a pair of adjacent two of the segmented permanent magnets 140, disposed substantially symmetrically to each other, each of the segmented permanent magnets 140 comprising the edge 112 and middle magnet segments 110, forms one pole, wherein an air gap is disposed between an inner surface of one of the magnet pockets and an outer surface of the edge magnet segments 112 disposed at the opposite ends of each of the segmented permanent magnets 140 (Fig.1).
Blissenbach does not teach the one or more magnets are disposed opposite ends of the segmented permanent magnet and the other magnet disposed in a middle of each of the segment permanent magnet.
Gao teaches one or more magnet segments 104a, 10b disposed opposite ends of the segmented permanent magnet 102 and the other magnet 102 disposed in a middle of each of the segment permanent magnet (Fig.1A), doing so would increase efficiency of the device (¶ 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blissenbach by having the one ore more magnets are disposed opposite ends of the segmented permanent magnet and the other magnet disposed in a middle of each of the segment permanent magnet, as taught by Gao, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834